Citation Nr: 0334408	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-06 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  The propriety of an initial 20 percent evaluation for 
service-connected residuals, right knee injury, with 
instability.  

2.  The propriety of an initial 10 percent evaluation for 
service-connected residuals, right knee injury, with 
osteoarthritis and limitation of motion.  

3.  Entitlement to an effective date prior to June 1, 1998, 
for the grant of service connection for residuals of a right 
knee injury (with osteoarthritis and limitation of motion).  

4.  Entitlement to an effective date prior to December 18, 
2000, for the grant of a separate 20 percent evaluation for 
residuals of a right knee injury, with instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from March 1958 to January 1961, 
and from December 1961 to December 1964, and earned a 
Parachutist Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
RO, which granted a reopened claim of service connection for 
residuals of a right knee injury, assigning a 20 percent 
evaluation for right knee injury residuals on account of 
moderate instability, effective from the date of VA 
examination on December 18, 2000, and a 10 percent evaluation 
for right knee injury residuals with osteoarthritis and 
limitation of motion, effective from June 1, 1998, the date 
of the RO's receipt of the veteran's reopened claim of 
service connection.  See Board Remand, page 2, dated in July 
2000.  

In September 2003, the veteran withdrew his May 2002 request 
for a Board hearing before a Veterans Law Judge, and no 
further action is indicated in this regard.  


FINDINGS OF FACT

1.  VCAA does not apply to the claim of entitlement to an 
earlier effective date for the grant of service connection 
for right knee injury residuals, the only claim adjudicated 
on the merits herein; as to this claim, VCAA was met anyway, 
as the RO notified the veteran of the evidence and 
information needed to substantiate the claim, obtained all 
relevant and available evidence identified by the veteran, 
and completed all appropriate development, all in an effort 
to assist in substantiating it.  

2.  The veteran did not perfect an appeal of an April 1996 RO 
rating decision which denied a claim of service connection 
for residuals of a right knee injury; a November 1996 
statement of the veteran clearly indicates an intention not 
to appeal the April 1996 RO decision, and no other expression 
of disagreement was received within one year of the April 3, 
1996 RO rating decision notice.  

3.  The veteran's petition to reopen a claim of service 
connection for residuals of a right knee injury, claimed as a 
fracture, was received at the RO on June 1, 1998.  


CONCLUSIONS OF LAW

1.  The April 1996 RO rating decision which denied service 
connection for residuals of a right knee injury, to include a 
fracture, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302 (2003).  

2.  The criteria for an effective date earlier than June 1, 
1998 for the grant of service connection for residuals of a 
right knee injury, are not met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Current caselaw suggests that VCAA does not apply as to the 
claim adjudicated on the merits herein-the claim of 
entitlement to an effective date earlier than June 1, 1998 
for the grant of service connection for residuals of a right 
knee injury.  That is, VA caselaw holds that where the law, 
as mandated by statute, and not the evidence, is dispositive 
of a particular claim, the VCAA does not apply.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); see also, Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994) (where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).  In the instant case regarding this one 
issue, both 38 C.F.R.§§ 3.157(b)(2) and 3.400(b)(2) (2003) 
control the outcome of the effective date for the grant of 
service connection: even if the veteran could show 
entitlement arose prior to June 1, 1998, an effective date 
prior to the receipt of his June 1, 1998 claim could not be 
granted, given the facts of this case.  That is, all 
identified VA treatment records were obtained and are of 
record, and private treatment records would provide no basis 
for an earlier effective date prior to the date of claim.  38 
C.F.R.§ 3.157(b)(2).  Moreover, VCAA has been met with regard 
to this claim.  Finally, to the extent the new law is more 
favorable to the claimant, and to the extent it has not 
prejudiced him since VA has properly notified and assisted 
him, it would be harmless error for the Board to consider 
compliance with the VCAA if it did not, in fact, apply to the 
effective date of the grant of service connection claim which 
is adjudicated on the merits herein.  

As to this one claim adjudicated on the merits herein, the 
Board emphasizes that notice of VCAA was issued in this case 
in March 2002.  At that time, the veteran was specifically 
requested to identify all VA and private medical care 
providers so that their treatment records could be obtained 
by VA.  Indeed, the veteran was given authorizations with 
instructions that he fill these forms out and return them to 
VA, and he was advised that VA would then be requesting 
copies of these records.  No reply from the veteran is of 
record, other than his September 2003 withdrawal of his 
Travel Board hearing request, and statement that he wanted 
his appeal forwarded to the Board "for a decision."  The 
Board again emphasizes that VA obtained all known or 
identified VA treatment records, including VA treatment 
records pertinent to the periods of time relevant on appeal-
those dated within one year prior to June 1, 1998.  These 
records are discussed in detail in this decision.  

Given the above, additional VCAA notice or development would 
serve no useful purpose, and it appears that VA has done 
everything reasonably possible to notify and assist the 
veteran.  Moreover, additional VCAA notice would only thwart 
the veteran's September 2003 request that he be given a Board 
decision-further delay of the appellate review of this one 
issue adjudicated on the merits would serve no useful 
purpose.  Accordingly, in the circumstances of this case, 
additional VCAA efforts are not appropriate, given the narrow 
issue adjudicated on the merits herein.  Soyini, 1 Vet. App. 
540, 546 (1991).  

Finally, during the drafting of the VCAA, Congress observed 
that it is important to balance the duty to assist:  

...against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller).  

With respect to whether a timely NOD was filed with regard to 
the April 1996 RO rating decision, the law as mandated by 
statute, and not the evidence, is dispositive of this 
particular aspect of the appeal-the claim of entitlement to 
an earlier effective date of the grant of service connection 
for right knee injury residuals.  Thus, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  

II.  Analysis-Earlier Effective Dates for Service Connection

The effective date for an award of direct service connection 
is the day following separation from active service or the 
date entitlement arose if a claim is received within one (1) 
year after separation from service; otherwise, the effective 
date is the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2002) 
(Emphasis added).  The veteran filed no claim of service 
connection within one year of his December 11, 1964 
separation from service.  The veteran's VA claims file 
documents this fact.  Accordingly, December 12, 1964, can not 
provide a basis for an earlier effective date.  As to this 
aspect, the pertinent facts are not in dispute, and it is the 
law, not the evidence, which governs the outcome in this 
regard.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The veteran's original claim of service connection for a 
right knee disorder was received in September 1995, many 
years after his 1964 separation from service.  The Board 
notes the veteran's argument that had he known that 
disability compensation was available under the VA benefits 
program, he would have filed a claim earlier.  However, by 
application of the above VA regulation, there is no basis for 
an effective date on the basis of a lack of knowledge of VA 
benefits or VA laws and regulations.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

The veteran's September 1995 claim of service connection was 
denied in an April 1996 rating decision, notice of which was 
issued on April 3, 1996.  In a November 1996 statement, the 
veteran repeated that he had received the April 1996 notice, 
emphasized that, "I don't want to appeal this...I don't have 
any records of any kind to substantial what I am saying...That 
is why I don't want an appeal."  In January 1997, the 
veteran was notified that he was being scheduled for a VA 
examination, regarding his left knee, and the limited VA 
examination was conducted on February 3, 1997.  No other 
communication regarding the right knee was made within one 
year of the April 3, 1996 notice of the RO's decision to deny 
the claim of service connection for right knee injury 
residuals.  

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision. 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302.  Previous determinations that 
are final and binding, including decisions of service 
connection and degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error. 38 
C.F.R. § 3.105(a).  The April 1996 RO rating decision, which 
denied the veteran's original claim of service connection for 
residuals of a right knee injury, became final in April 1997, 
by operation of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


Additionally, and no less significantly, the Board has 
previously made a determination as to the finality of the 
April 1996 RO rating decision.  This issue was specifically 
visited by the Board in a July 2000 Board decision, which 
remanded the instant claim for development.  At that time the 
Board specifically held-and the veteran was placed on notice 
at that time-that a November 1996 statement of the veteran 
was not sufficient as to constitute a NOD as to the April 
1996 RO rating decision (so as to warrant an earlier 
effective date for the grant of a claim of service connection 
for a right knee injury, on the basis of an earlier claim).  
The Board also specifically found that the April 1996 RO 
rating decision became final in April 1997, under VA laws and 
regulations.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 
20.1103.  A subsequent decision by the Board on the same 
matters(s) subsumes the prior RO decision on that matter.  38 
U.S.C.A. § 7104(a).  Accordingly, the November 1996 statement 
of the veteran provides no basis for an earlier effective 
date, by operation of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

The veteran's petition to reopen his claim of service 
connection for residuals of a right knee injury was received 
at the RO on June 1, 1998.  The March 1, 2001 RO rating 
decision, which granted the claim of service connection for a 
right knee injury, assigned June 1, 1998 as the effective 
date.  This date was proper, as no basis exists for an 
earlier effective date.  VA regulations provide that upon 
reopening of a claim, if the right to benefits is finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158(a).  

Additionally, once a formal claim to reopen has been allowed, 
receipt of one of the following will be accepted as an 
informal claim, if received within one year prior to the 
receipt of the formal claim: (1) the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of the claim, and (2), the date of receipt of 
evidence from a private physician or layman will be accepted 
when the evidence furnished by or in behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157(b)(1)(2).  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established, or when a formal claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.  38 C.F.R. § 
3.157(b).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought. 38 C.F.R. § 3.155(a).  

The Board's review of the claims folder reveals no informal 
claim or communication from the veteran or his representative 
at any time prior to June 1, 1998 that may be construed as a 
claim for service connection for residuals of a right knee 
injury.  38 C.F.R. §§ 3.155(a), 3.157(b).  The formal claim 
was received on June 1, 1998, the effective date given for 
the grant of service connection for right knee disability.  
All VA treatment records dated within one year prior to June 
1, 1998 were requested at the RO and are of record.  These VA 
treatment records of January, February, March, May and 
October 1998 show treatment for multiple disorders, none of 
which include any complaint or notation of right knee 
impairment.  No private treatment records are on file, and 
even if any potentially available private treatment records 
dated within one year prior to June 1, 1998 were to exist, 
they would not provide a basis for an earlier effective date, 
given 38 C.F.R. § 3.157(b)(2).  That is, this regulation 
mandates the outcome in this case, given the evidence on 
file.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Additionally, lay statements of file, while dated in May 
1998, were not received at VA RO until after June 1, 1998; 
Thus, the lay evidence on file provides no basis for an 
effective date for the grant of service connection for right 
knee disability prior to June 1, 1998, by operation of 
38 C.F.R. § 3.157(b)(2).  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

Thus, the earliest possible effective date for service 
connection for this disability is the date of the claim, or 
as in this case, June 1, 1998-the date of the veteran's 
reopened claim of service connection.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2).  In finding so, the Board notes that 
VA treatment records dated within one year prior to the June 
1, 1998 petition to reopen, that is, VA treatment records 
dated from June 2, 1997 show treatment from October 1997 to 
May 1998 for multiple disorders none of which relate to the 
right knee.  As no basis exists for an effective date prior 
to June 1, 1998 for the grant of service connection for 
residuals of a right knee injury, the claim is denied.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claims adjudicated 
on the merits herein, as set forth above, and, therefore, 
reasonable doubt is not for application.  The claims of 
entitlement to earlier effective dates for the grant of 
service connection for right knee disability, to include an 
earlier effective date for the grant of a separate rating for 
right knee instability, are denied.  


ORDER

The claim of entitlement to an effective date prior to June 
1, 1998, for the grant of service connection for residuals of 
a right knee injury, with osteoarthritis and limitation of 
motion and pain, is denied.  


REMAND

The Board finds that VCAA requires a more detailed VA 
orthopedic examination of the veteran's service-connected 
right knee disorder.  38 C.F.R. § 4.2 states that "[i]t is 
the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present."  Furthermore, 38 C.F.R. 
§ 4.10 provides that "[t]he basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body, to function under the 
ordinary conditions of daily life, including employment."  In 
addition, 38 C.F.R. § 4.13 provides: "When any change in 
evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the 
conditions, for better or worse, and not merely a difference 
in thoroughness of the examination or in use of descriptive 
terms."  

The Board finds that the December 2000 VA examination report 
is inadequate for a lack of an objective determination as to 
the severity of right knee instability-in terms which 
correspond to Diagnostic Code 5257.  While the VA examiner 
notes evidence of right knee instability, no information was 
provided as to the objective severity of this symptomatology, 
and the Board is unable to hazard a guess as to whether the 
veteran's right knee instability is slight, "moderate" or 
"severe" under Diagnostic Code 5257.  Accordingly, not only 
is a more descriptive VA examination of the veteran needed, 
but clarification of the December 2000 examination report 
should be obtained from the examiner who conducted it, if 
possible.  

Additionally, VCAA requires additional notice and assistance 
with regard to the claim of entitlement to an effective date 
prior to December 18, 2000, for the grant of a separate 20 
percent evaluation for residuals of a right knee injury, on 
account of instability.  A review of the claims folder 
reveals that the veteran has been provided notice of VCAA, 
including the provisions of 38 C.F.R. § 3.159 (2003).  
However, the Board is unable to conclude that the veteran 
understands that he may submit additional evidence to support 
his claims on appeal.  

In the present case, the veteran has appealed a VA RO rating 
decision which assigned a separate 20 percent evaluation for 
the veteran's right knee injury residuals, with instability, 
under Diagnostic Code 5257, separate from a 10 percent 
disability rating for degenerative joint disease with 
limitation of motion, under Diagnostic Code 5010 and 5260 and 
5261.  While June 1, 1998 was properly made the effective 
date for the grant of service connection for right knee 
disability (for which a 10 percent rating was assigned), 
December 18, 2000 was the effective date for the assignment 
of a separate 20 percent evaluation on the basis that this 
was the first date that any right knee instability was 
demonstrated (apart from the arthritis and limitation of 
motion with pain)-a VA examination was conducted on December 
18, 2000.  

The problem in this case is that a letter received from the 
veteran in February 1999 identified several sources of 
private treatment records potentially pertinent to the issue 
of when the veteran's service-connected right knee disorder 
first showed symptoms of instability.  It is unclear from the 
record, whether the veteran understands that he may submit 
evidence of right knee instability in order to support his 
claim of entitlement to an effective date prior to December 
18, 2000 for the assignment of a separate 20 percent 
evaluation for service-connected right knee disability with 
instability.  Specifically, the veteran notes treatment from 
D. Ulrich, M.D., and D.J. Hayes, of London-Corbin Medical 
Center, W. H. Brooks, M.D., of Neurosurgical Associates, 
Travis Mortara, Brooks & Bean, PSC, and an unnamed employment 
physician at Flav-o-Rich, records of which might be useful to 
support the claim on appeal.  The veteran must be provided 
another opportunity to support his effective date claim with 
medical evidence of right knee instability prior to December 
18, 2000, but no evidence should be dated earlier than June 
2, 1997 (one year prior to his June 1, 1998 petition to 
reopen a claim of service connection for right knee 
disability).  

That is, under VA regulations, the realm of possible 
effective dates for a separate 20 percent evaluation for 
service-connected right knee disability on the basis of 
instability, would be those private or VA treatment records 
dated within one year prior to either the February 1999 
statement, or possibly, the June 1, 1998 claim-but no 
earlier.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(l) (the 
effective date of an evaluation and award of compensation 
based upon an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later).  An exception to that general rule 
applies under circumstances where evidence demonstrates that 
a factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that circumstance, the 
law provides that the effective date of the award "shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Harper v. Brown, 
10 Vet. App. 125, 126 (1997); see also VAOPGCPREC 12-98, at 3 
(1998).  The term "increase" as used in 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400 means an increase to a higher 
disability level.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the veteran and 
his representative and provide written 
notice of the provisions of VCAA which 
are applicable to the claims on appeal.  
Specifically, the veteran should be 
advised to identify any additional VA 
treatment records-if not already on 
file, as well as any and all private 
medical treatment records, but only those 
dated from June 1, 1998 to December 17, 
2000, which would demonstrate right knee 
instability.  The veteran should be 
advised that VA will obtain copies of 
records he identifies, but that 
authorizations might be needed in regards 
to any private treatment records.  
Additionally, only medical evidence is 
requested in this regard.  The veteran 
should be provided an adequate time in 
which to respond to the VCAA notice.  The 
veteran must be advised that records 
dated prior to June 1, 1998 are not 
pertinent under VA law and regulations, 
given the issues presently on appeal.  

2.  Thereafter, the RO should obtain 
copies of any additional VA or private 
records dated from June 1, 1998 to 
December 17, 2000-if not already of 
record, as identified by the veteran, 
specifically to include any and all 
records from Drs. D. Ulrich; D.J. Hayes, 
of London-Corbin Medical Center; and W. 
H. Brooks, of Neurosurgical Associates, 
Travis Mortara, Brooks & Bean, PSC; as 
well as any employee medical record from 
"Flav-o-Rich," if identified by the 
veteran.  As to any private treatment 
records, the RO should first secure the 
necessary release(s), prior to the RO 
obtaining copies of any such records.

3.  The RO should ask the VA examiner who 
conducted the December 2000 VA 
examination of the veteran's knees, to 
review her report, and state whether the 
veteran's right knee instability was 
"mild," "moderate" or "severe" 
within 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

4.  Thereafter, the veteran should be 
scheduled for a comprehensive VA 
orthopedic examination, in order to 
determine the severity of his service-
connected right knee disorder, 
specifically to include the severity of 
any right knee instability, with 
reference to the criteria at Diagnostic 
Code 5257.  All indicated studies should 
be conducted, including X-ray studies of 
the right knee, with comparison to 
earlier X-ray studies.  The examiner 
should obtain a history regarding 
weakened movement, including movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion and pain with use, and 
determine whether the right knee exhibits 
pain with use, weakened movement, excess 
fatigability or incoordination.  These 
determinations should, if feasible, be 
expressed in terms of degrees of 
additional range of motion loss due to 
any pain with use, weakened movement, 
excess fatigability or incoordination.  

The examiner should also express an 
opinion as to the medical probability 
that there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups, and the 
frequency of any such flare-ups.  If this 
is not feasible, this should be so 
stated.  The claims folder must be made 
available to the examiner for use in the 
study of the case, and the VA examination 
report must reflect a review of the VA 
claims folder, as well as the documented 
clinical history contained therein.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should 
readjudicate the veteran's claims of the 
propriety of an initial 20 percent 
evaluation for service-connected 
residuals, right knee injury, with 
instability, the propriety of an initial 
10 percent evaluation for service-
connected residuals, right knee injury, 
with osteoarthritis and limitation of 
motion, and entitlement to an effective 
date prior to December 18, 2000, for the 
grant of a separate 20 percent evaluation 
for residuals of a right knee injury, 
with instability.  The RO should again 
review the record, to include 
consideration of the factors enumerated 
in the Court's decision in DeLuca, supra.  
The RO should specifically address 
whether "staged" ratings are 
appropriate.  Fenderson, supra.  If any 
benefit remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered must be reviewed 
and cited in the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



